
	
		III
		109th CONGRESS
		2d Session
		S. RES. 552
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Sessions (for
			 himself, Mr. Brownback,
			 Mr. Chambliss, Mr. Crapo, Mr.
			 Grassley, Mr. Inhofe,
			 Ms. Landrieu, Mr. Menendez, Mr.
			 Schumer, Mr. Shelby,
			 Mr. Specter, Mrs. Feinstein, Mrs.
			 Boxer, and Mr. Hatch)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 5, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 2006 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas
			 countless families in the United States have a family member that suffers from
			 prostate cancer;
		Whereas
			 1 in 6 men in the United States is diagnosed with prostate cancer;
		Whereas
			 throughout the past decade, prostate cancer has been the most commonly
			 diagnosed type of cancer other than skin cancer and the second most common
			 cause of cancer-related deaths among men in the United States;
		Whereas, in 2006, more than 234,460 men in
			 the United States will be diagnosed with prostate cancer and 27,350 men in the
			 United States will die of prostate cancer according to estimates from the
			 American Cancer Society;
		Whereas
			 30 percent of the new diagnoses of prostate cancer occur in men under the age
			 of 65;
		Whereas
			 a man in the United States turns 50 years old about every 14 seconds,
			 increasing his odds of being diagnosed with prostate cancer;
		Whereas
			 African American males suffer from prostate cancer at an incidence rate up to
			 65 percent higher than white males and at a mortality rate double that of white
			 males;
		Whereas
			 obesity is a significant predictor of the severity of prostate cancer and the
			 chance that the disease will lead to death;
		Whereas
			 if a man in the United States has 1 family member diagnosed with prostate
			 cancer, he has double the risk of prostate cancer, if he has 2 family members
			 with such diagnosis, he has 5 times the risk, and if he has 3 family members
			 with such diagnosis, he has a 97 percent risk of prostate cancer;
		Whereas
			 screening by both a digital rectal examination (DRE) and a prostate specific
			 antigen blood test (PSA) can detect prostate cancer in earlier and more
			 treatable stages and reduce the rate of mortality due to the disease;
		Whereas
			 ongoing research promises further improvements in prostate cancer prevention,
			 early detection, and treatments; and
		Whereas
			 educating people in the United States, including health care providers, about
			 prostate cancer and early detection strategies is crucial to saving the lives
			 of men and preserving and protecting our families: Now, therefore, be it
		
	
		That the Senate—
			(1)designates September 2006 as
			 National Prostate Cancer Awareness Month;
			(2)declares that it is critical—
				(A)to raise awareness about the importance of
			 screening methods and the treatment of prostate cancer;
				(B)to increase research funding to be
			 proportionate with the burden of prostate cancer so that the causes of the
			 disease, improved screening and treatments, and ultimately a cure may be
			 discovered; and
				(C)to continue to consider methods to improve
			 both access to and the quality of health care services for detecting and
			 treating prostate cancer; and
				(3)calls on the people of the United States,
			 interested groups, and affected persons—
				(A)to promote awareness of prostate
			 cancer;
				(B)to take an active role in the fight to end
			 the devastating effects of prostate cancer on individuals, their families, and
			 the economy; and
				(C)to observe National Prostate Cancer
			 Awareness Month with appropriate ceremonies and activities.
				
